IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeffrey T. Olt,                     :
                        Appellant   :
                                    :
                  v.                :
                                    :
Commonwealth of Pennsylvania,       :
Department of Transportation,       :    No. 1653 C.D. 2018
Bureau of Driver Licensing          :    No. 1654 C.D. 2018


                                ORDER

             AND NOW, this 8th day of October, 2019 it is ORDERED that
the above-captioned opinion filed August 15, 2019, shall be designated
OPINION rather than MEMORANDUM OPINION, and it shall be reported.


                                    ___________________________
                                    ANNE E. COVEY, Judge